Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pg. 9, filed 08/18/2021, with respect to the Double Patenting rejection have been fully considered and are persuasive. The Double Patenting rejection has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 08/18/2021, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 08/18/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. The 35 U.S.C. 101 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Applicant’s attorney, John Daniluck, on 09/06/2021.

The application has been amended as follows: 

Claim 2: (currently amended) A computer system-based and smart phone based method for controlling a fleet of automobiles, comprising: 
receiving by a first computer system a client request from a touchscreen of a client smart phone for pickup by an automobile at a first location and transportation by the automobile to a second location; 
determining by [[a]] the first computer system a first available automobile in a fleet of automobiles proximate to a first location; 
the first computer system dispatching the first available automobile toward the first location; 
generating diagnostic data about the mechanical status of the first available automobile by a second computer on-board the first available automobile; 
notifying the client smart phone of a vehicle delay alert generated by the first computer system for the first available automobile based at least in part on said generating the diagnostic data; 
based at least in part on said generating of the vehicle delay alert, searching by the first computer system for a second available automobile; 
disabling the engine of the first available automobile by the first computer system after said generating diagnostic data; and 
dispatching by the first computer system the second available automobile toward the client.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

Patent Eligibility under 35 U.S.C. 101
Applicant’s amendment to the claim in which the engine of the automobile is disabled after generating diagnostic data, integrates the judicial exception into a practical application under step 2A, prong 2. 

Claims allowable over prior art
The closest prior art patent references found are Mashinsky (2006/0059023) which discloses monitoring real time location and availability status of vehicles in a fleet that are used to provide transport services (transporting a customer from one location to another); Novik (US 6,339,745) which discloses determining available vehicles proximate to the first location; and Milleville (2007/0103342) which discloses generating data about the mechanical status of the vehicle by an on-board computer on the vehicle. Neither of the references, however, discloses disabling the engine of the first available automobile by the first computer system after said generating diagnostic data.
	The closest non-patent literature prior art reference found is “Effort to Repair Aging System Compound Metro’s Problem” (2005) which addresses inefficiencies related to delays in public transportation due to maintenance issues, mechanical issues, etc. The reference does not disclose, however, disabling the engine of the first available automobile by the first computer system after said generating diagnostic data, nor the concepts of searching for an alternate vehicle in the event a vehicle has a maintenance issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628


/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                /GEORGE CHEN/Primary Examiner, Art Unit 3628